Citation Nr: 1449062	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-05 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for left ulnar neuropathy, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2009 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for left ulnar neuropathy is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's current bilateral hearing loss disability originated during service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss disability are met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for bilateral hearing loss disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) or 38 C.F.R. § 3.159 (2014).

II. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Veteran seeks service connection for bilateral hearing loss, which he contends originated in service.

The medical evidence confirms that the Veteran currently has bilateral hearing loss disability.  The central issue that must be resolved at this time is whether the Veteran's current disability originated during service or is otherwise related to service.  The Veteran's service treatment records, including the report of his discharge examination and the report of medical history completed at discharge, are negative for evidence of hearing loss.  However, the evidence of record reveals that the Veteran's occupational specialty was Assault Man.  The United States Marine Corps has acknowledged this occupational specialty has a high probability for exposure to hazardous noise exposure.  In an examination request dated in March 2011, the RO conceded the Veteran was exposed to acoustic trauma sufficient to establish an in-service event. 

On VA examination in April 2011, it was reported that the Veteran was exposed to artillery, aircraft, and explosives in service.  The Veteran stated he was not afforded hearing protection while on active duty.  He also stated a piece of artillery knocked him down, and rendered him deaf for three days.  Following service, the Veteran worked as a real estate broker and driver, and he denied post-service recreational noise exposure.  Audiological testing revealed defective hearing in both ears.  The examiner concluded the Veteran's hearing loss was "not caused by or related to in-service noise exposure," because the Veteran's STRs revealed normal hearing at separation.  However, the examiner concluded the Veteran's tinnitus was as likely as not caused by in-service noise exposure, and also stated the tinnitus was as likely as not a symptom associated with hearing loss. 

Notwithstanding the negative medical opinion provided by the VA examiner, in June 2014 the Veteran obtained a medical opinion from his private Board Certified audiologist.  The audiologist recounted the Veteran's reported history, to include his significant noise exposure in service.  The Board finds those reports by the Veteran to be both plausible and credible.  Following examination, the audiologist concluded the Veteran's current hearing loss is "as likely as it is not" caused by long term exposure to noise during his service in the Marines.  

Although service treatment records do not show that the Veteran complained of hearing loss, or experienced a puretone threshold shift in service, and there is a medical opinion indicating that the hearing loss is not related to service, the Veteran has reported that he has had hearing loss since active duty and the opinion against the claim is based, at least in part, on the absence of documentation of hearing loss in service.  The Veteran is certainly competent to report that he noticed diminished hearing in service and that it has continued ever since.  Additionally, the Veteran has provided a favorable medical opinion from his private audiologist, and VA has conceded service noise exposure.  The Board also notes that the Veteran has been granted service connection for tinnitus.  In the Board's opinion, the evidence supporting the claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for bilateral hearing loss disability.  


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.


REMAND

Subsequent to the issuance of the February 2012 statement of the case addressing left ulnar neuropathy, additional evidence, including a June 2014 statement from the Veteran's audiologist, was received.  The above-noted statement tends to support his claim for service connection, as this statement relates his left ulnar neuropathy to his service-connected diabetes mellitus.  The Veteran has not waived his right to have this evidence considered by the originating agency.  Accordingly, the originating agency must be given the opportunity to review this evidence before the Board can enter a decision.  

Additionally, the originating agency should undertake appropriate development to obtain any ongoing VA treatment records related to the Veteran's claimed disability.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. The RO or the AMC should also undertake any other development it determines to be warranted.

3. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


